            Case 1:18-cv-02649-CKK Document 21 Filed 10/21/19 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

JAMES R. MORIARTY, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
v.                                        )     Case No. 1:18-cv-02649-CKK
                                          )
THE HASHEMITE KINGDOM OF JORDAN, )
et al.                                    )
                                          )
            Defendants.                   )
                                          )
______________________________________________________________________________

                                     PLAINTIFFS’ STATUS REPORT

         Pursuant to the Court’s Order dated August 6, 2019 (ECF No. 19) and the Court’s Minute

Order dated October 15, 2019, Plaintiffs by their undersigned counsel provide the following status

report with regard to how they intend to proceed with this case in light of the Court’s August 6,

2019 Order dismissing their claims against the Hashemite Kingdom of Jordan.1 Given the decision

of the Court dismissing the Hashemite Kingdom of Jordan based on its sovereign immunity,

Plaintiffs’ claims remain only against Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh”

(“Defendant Abu Tayeh”), the individual who perpetrated the shooting attack in which James

Moriarty, Kevin McEnroe, and Matthew Lewellen were killed.

Service of Process on Defendant Abu Tayeh

         On July 3, 2019, this Court issued Letters Rogatory to the Hashemite Kingdom of Jordan

to assist in service of process on Defendant Abu Tayeh. Plaintiffs subsequently had the Letters




1
 Given that Plaintiffs’ claims against the Hashemite Kingdom of Jordan were dismissed with prejudice, and no Notice
of Appeal has been filed by Plaintiffs, the only active parties in this case are the Plaintiffs. Nevertheless, Plaintiffs’
counsel provided a draft of their proposed Status Report to counsel for the Hashemite Kingdom of Jordan in advance
of filing for any input they might provide. Counsel for the Kingdom stated that, notwithstanding being dismissed with
prejudice, the Kingdom reserves the right to make its own submission.
         Case 1:18-cv-02649-CKK Document 21 Filed 10/21/19 Page 2 of 3



Rogatory translated into the Arabic language as one of the requirements to perfect the Letters

Rogatory packet prior to transmitting these materials to the U.S. Department of State. Plaintiffs

have transmitted the Letters Rogatory packet to the U.S. Department of State, and undersigned

counsel has been informed by Jared Hess, an Attorney Advisor with the U.S. Department of State’s

Bureau of Consular Affairs, Overseas Citizen Services, Office of Legal Affairs, that the Letters

Rogatory were delivered via diplomatic channels to Jordan in early-September 2019.

       As the Court is aware, service of process pursuant to Letters Rogatory issued to a foreign

country can be an extremely time-consuming and cumbersome process. As Plaintiffs pursued

service of process through Letters Rogatory, attempts were made to serve Defendant Abu Tayeh

personally in Jordan. Plaintiffs contracted with Process Server Network, LLC in Chatsworth,

California to pursue personal service of process on Defendant Abu Tayeh. Process Server

Network, LLC was able to locate where Defendant Abu Tayeh was incarcerated in Jordan at

Suwaqa Prison south of Amman, Jordan; however, Nelson Tucker, CEO of Process Service

Network, LLC notified undersigned counsel that prison guards will not allow service of process

directly to an individual prisoner and will not accept service on a prisoner’s behalf. Therefore,

Plaintiffs’ efforts at service of process on Defendant Abu Tayeh have been constrained to the

Letters Rogatory process.

       Once notification has been received that the Letters Rogatory process has been successful

in achieving service of process on Defendant Abu Tayeh, Plaintiffs will submit proof of service to

the Court. Until such time as service of process is achieved, the Court will not be burdened with

any additional motion practice.




                                                2
         Case 1:18-cv-02649-CKK Document 21 Filed 10/21/19 Page 3 of 3



How to Proceed Following Service of Process

       Once service of process is obtained against Defendant Abu Tayeh, Plaintiffs submit that it

is unlikely that Defendant Abu Tayeh will file any responsive pleading within the time permitted

to do so under the Federal Rules of Civil Procedure. Once the time period for serving any

responsive pleading has passed, Plaintiffs intend to seek entry of a Clerk’s Certificate of Default

followed by filing a motion for default judgment against Defendant Abu Tayeh. At that time,

Plaintiffs will seek the Court’s guidance on how the Court wishes to proceed with entry of a default

judgment through a possible evidentiary hearing on damages as there is no dispute that Defendant

Abu Tayeh committed the murders and has been adjudicated guilty of these acts in Jordan.

       Should the Court have additional questions regarding how to proceed in this case at this

point, Plaintiffs are prepared to either provide such information in writing or appear before the

Court for a status conference to address any concerns the Court might have.

Dated: October 21, 2019                              Respectfully submitted,

                                                     MOTLEY RICE LLC

                                                     /S/ John M. Eubanks________________
                                                     Robert T. Haefele (D.C. Bar No. 1007583)
                                                     John M. Eubanks (admitted pro hac vice)
                                                     28 Bridgeside Boulevard
                                                     Mount Pleasant, South Carolina 29464
                                                     (843) 216-9000
                                                     RHaefele@motleyrice.com
                                                     JEubanks@motleyrice.com

                                                     Attorneys for Plaintiffs




                                                 3
